Citation Nr: 9910003	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-29 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher rating for chronic laryngitis 
prior to November 8, 1996, evaluated as 10 percent disabling.

2.  Entitlement to a higher rating for chronic laryngitis 
from November 8, 1996, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953, and from August 1956 to August 1960.  

This case came before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted service connection and 
assigned a 10 percent disability rating for chronic 
laryngitis, effective from July 9, 1996.  The Board remanded 
this case in July 1998 for the RO to obtain any additional 
medical records and afford the veteran a further examination 
to determine the nature and extent of his current laryngitis 
condition.  After the examination, the RO increased the 
veteran's chronic laryngitis rating to 30 percent effective 
November 1996, with a temporary 100 percent convalescence 
rating from January 22, 1998 through February 1998, and 
returned the case to the Board for further appellate review.  
The issue remains before the Board on appeal.  Cf.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The Board notes that the United States Court of Veterans 
Appeal (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  The Board had concluded that the 
appeal as to that issue was not properly before it, on the 
basis that a substantive appeal had not been filed.  The 
Court remanded the matter to the Board for the issuance of a 
SOC, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the chronic 
laryngitis, and the SOC did provide him with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of a 10 percent, and later, 
a 30 percent, disability evaluation.  The appellant's timely 
substantive appeal clearly indicated that he knew that the 
appeal was from the RO's initial assignment of a 10 percent 
rating for chronic laryngitis.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation for his service-connected 
chronic laryngitis.  Consequently, the Board sees no 
prejudice to the veteran in either the RO's characterization 
of the issue or in the Board's characterization of the issue 
as one of entitlement to the assignment of a higher 
disability evaluation for chronic laryngitis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

The Board notes that the veteran's representative in a 
January 1999 Informal Hearing Presentation requests the 
assignment of a total rating based on individual 
unemployability.  As this issue has not previously been 
addressed by the agency of original jurisdiction, the Board 
refers this issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected chronic laryngitis prior 
to November 8, 1996, was manifested by hoarseness of unknown 
etiology with no nodules or cord abnormality detected, and 
some erythema of his arytenoids with no masses or tumors.  

3.  The veteran's service connected chronic laryngitis from 
November 8, 1996 is manifested by  severe hoarse and weak 
speech that regresses throughout each day to a whisper, 
increased pain on speaking through the course of the day, the 
need for a voice amplifier and Botox injections, and chronic 
laryngeal dysfunction, possibly secondary to multifactorial 
problems, including reflux esophagitis.     



CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 10 
percent for chronic laryngitis prior to November 8, 1996 have 
not been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6516 (1998).

2.  The criteria for an assignment of a rating higher than 30 
percent for chronic laryngitis from November 8, 1996 have not 
been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.).   Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  He has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The RO granted service connection in a 
September 1996 decision and assigned a 10 percent rating 
effective July 9, 1996, the date of the original claim.  His 
service medical records show he developed hoarseness and 
laryngitis in January 1960 while on a two-week barracks 
painting assignment in service.  He received repeated 
treatment for his voice problems throughout the remainder of 
his active service, with minimal improvement and a continued 
diagnosis of chronic laryngitis.  The RO also considered 
private treatment records for Hot Springs Clinic of 
Otolaryngology from April to November of 1995 that showed 
hoarseness of unknown etiology with no nodules or cord 
dysfunction detected.  A September 1996 VA examination 
included a laryngoscopy that showed some erythema of his 
arytenoids but no masses or tumors.  The clinical assessment 
was chronic hoarseness, possibly secondary to reflux disease.    

The veteran notified VA of his disagreement with this 10 
percent rating, referring to a worsening voice condition as 
exemplified by the use of a voice amplifier for normal 
speaking.  The veteran testified at a hearing in March 1998, 
and described how his voice is best in the morning and then 
regresses during the day to the point where he can only speak 
in a whisper.  He stated that he must continually rest his 
voice by not speaking in order to maintain some speaking 
ability throughout the day.  He uses a voice amplifier to 
assist his speaking.  He further stated that he can talk 
normally for about two to two and a half hours before his 
voice starts to fade and he begins to speak only partial 
words.  Resting his voice at this time brings back some 
speaking ability, but not full ability.      

The Board remanded the case in July 1998 for the RO to 
consider additional evidence submitted by the veteran, and 
for VA to further examine the veteran following his January 
1998 vocal cord surgery.  In a December 1998 rating decision, 
the RO increased the veteran's chronic laryngitis disability 
rating to 30 percent, effective November 8, 1996, the date 
when VA medical evidence indicates his voice condition 
worsening.  The RO also granted a temporary 100 percent 
convalescence rating for the period of January 22, 1998 to 
February 28, 1998 due to the veteran's vocal cord surgery, 
then returned the rating to 30 percent effective March 1, 
1998.  The evidence before the RO showed no voice improvement 
following bilateral vocal cord medialization surgery, and 
continued daily hoarseness during normal speaking.          

The veteran appeals the 10 percent rating for chronic 
laryngitis prior to November 8, 1996, and the 30 percent 
chronic laryngitis rating from November 8, 1996, contending 
that  higher ratings are warranted for this condition during 
these periods.  He contends that his voice condition has 
worsened; specifically, he alleges chronic hoarseness that 
worsens throughout the day, with no improvement following 
surgery, and a resultant inability to function at work.  
After reviewing the record, the Board finds that the evidence 
is against a higher rating for the veteran's chronic 
laryngitis prior to November 8, 1996, and against a higher 
rating from November 8, 1996.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Effective October 7, 1996, the rating criteria for the 
evaluation of respiratory conditions were revised.  61 Fed. 
Reg. 46728 (1996).  The RO provided the revised criteria to 
the veteran in a September 1997 statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for respiratory conditions that were 
pending on October 7, 1996, it is necessary to determine 
whether the amended regulations or the previously existing 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

Under the former rating criteria of Diagnostic Code (DC) 
6516, chronic laryngitis warranted a 30 percent rating when 
the condition was severe; with marked pathological changes, 
such as inflammation of cords or mucous membrane, thickening 
or nodules of cords or submucous infiltration, and marked 
hoarseness.  A 10 percent rating was warranted for moderate 
chronic laryngitis; with catarrhal inflammation of cords or 
mucous membrane, and moderate hoarseness.  

Under the revised criteria of DC 6516, a 30 percent rating is 
warranted for chronic laryngitis exemplified by hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A 10 
percent chronic laryngitis rating is warranted for 
hoarseness, with inflammation of cords or mucous membrane.  

	I.  Chronic Laryngitis Condition prior to November 8, 
1996.

In applying the rating criteria to the veteran's symptoms 
prior to November 8, 1996, the Board first considers whether 
the previous or presently amended rating criteria for 
respiratory conditions are more favorable to the veteran.  
See Karnas, supra.  Since the veteran was rated as 10 percent 
disabling prior to November 8, 1997, the Board will first 
look to the previous and present criteria for the next higher 
rating, 30 percent.  Under the old regulations,  the 
veteran's laryngitis symptomatology would have to be severe, 
with marked pathological changes such as cord inflammation or 
mucous membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness.  Under the new 
regulations, the Board considers whether his laryngitis 
symptomatology reveals hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  The Board finds that the new criteria is 
clearly more favorable, in that the old 30 percent criteria 
required marked hoarseness and a classification of the 
condition as severe, while the new criteria requires some 
hoarseness and does not require a severe laryngitis 
condition.  Therefore, the Board will evaluate the veteran's 
laryngitis condition under the current rating criteria. 

The evidence shows that the veteran's laryngitis condition 
prior to November 8, 1996 consisted of hoarseness of unknown 
etiology with no nodules or cord abnormality detected, 
according to private treatment records for Hot Springs Clinic 
of Otolaryngology from April to November of 1995.  A 
September 1996 VA examination included a laryngoscopy that 
showed some erythema of his arytenoids but no masses or 
tumors.  The clinical assessment was chronic hoarseness, 
possibly secondary to reflux disease.  The Board finds that 
this does not satisfy the 30 percent requirements because the 
veteran's condition prior to November 8, 1996 consisted of 
hoarseness, but did not include any cord dysfunction, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
The Board finds that the veteran's chronic laryngitis 
condition prior to November 8, 1996 that showed hoarseness 
and some erythema of the arytenoids is more consistent with 
the 10 percent rating for hoarseness with inflammation of 
cords or mucous membrane.  Thus, the Board will not grant a 
higher rating for the veteran's chronic laryngitis prior to 
November 8, 1996 under DC 6516.

The Board also considers a higher rating under other possibly 
applicable diagnostic codes, but finds no other relevant 
codes under the Schedule.  DC 6515, 6518, 6519, and 6520 do 
not apply as the record does not show evidence of, 
respectively, tuberculous laryngitis, total laryngectomy, 
complete organic aphonia, or stenosis of the larynx.  The 
Board finds that DC 6516 is the only appropriate code section 
under the Schedule for rating the veteran's laryngitis 
condition prior to November 8, 1996.


	II.  Chronic Laryngitis Condition from November 8, 1996

The Board notes that the veteran's chronic laryngitis 
condition is currently rated as 30 percent disabling.  A 
higher rating is not provided for under DC 6516 of the old or 
new respiratory condition criteria.  A review of the most 
recent medical evidence regarding the veteran's voice 
condition includes the November 1998 VA examination.  During 
this examination, the veteran complained that his voice has 
worsened over the last three years, with no surgical 
improvement.  The examiner found no abnormalities of the 
oropharynx and oral cavity.  The hypopharynx and larynx 
showed increased edema of the vocal cords bilaterally with no 
bowing, and bilateral mobility, of the vocal cords.  The 
examiner also detected erythema of the glottis and 
supraglottis.  His diagnostic impression of the veteran's 
condition was chronic laryngeal dysfunction, possibly 
secondary to multifactorial problems, including reflux 
esophagitis, history of previous laryngoscopic surgery, and 
exposure to caustic chemicals during service.  Records of 
treatment from the University of Arkansas for Medical 
Sciences Medical Clinic, from January 1998 to July 1998, 
reveal that the pre-surgery vocal cord bowing was corrected.  
However, the records showed evidence of laryngopharyngeal 
reflux disease and spasmodic dysphonia, requiring Botox 
injections into the vocal folds.  The veteran showed evidence 
of breathiness of voice and severe hoarseness and weakness of 
voice following speaking.

As previously discussed, the board finds that the new rating 
criteria for chronic laryngitis are more favorable to the 
veteran's claim.  The Board finds that the veteran's current 
disability rating for chronic laryngitis is appropriate.  The 
evidence shows that despite his January 1998 vocal cord 
surgery, he still has substantial hoarseness and speaking 
problems.  His decreased voice strength during the day and 
use of a voice amplifier to communicate, as testified to 
during his March 1998 Travel Board hearing, are evidence of 
more than a slight disability.  Additionally, the evidence of 
spasmodic dysphonia and laryngopharyngeal reflux disease is 
consistent with the 30 percent rating presently assigned.           

The Board also considers an increased rating under other 
possibly applicable diagnostic codes, but finds no other 
relevant codes under the Schedule.  DC 6515, 6518, 6519, and 
6520 do not apply as the record does not show evidence of, 
respectively, tuberculous laryngitis, total laryngectomy, 
complete organic aphonia, or stenosis of the larynx.  The 
Board finds that DC 6516 is the only appropriate code section 
under the Schedule for rating the veteran's laryngitis 
condition from November 8, 1996.

	III. Extraschedular Rating Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1998).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  Although the veteran is currently 
assigned the maximum schedular rating under Diagnostic Code 
6516,  full range of ratings exists in the Schedule for 
greater disability of the larynx, but the record does not 
establish a basis to support a higher rating under the 
Schedule.  The Board also finds no evidence in this case of 
an exceptional or unusual disability picture.  The record 
does not show that the veteran has required frequent 
hospitalization chronic laryngitis condition.  The January 
1998 hospitalization is the only evidence of recent inpatient 
treatment.  That record of treatment shows a correction of 
vocal cord bowing, but still did not noticeably improve the 
veteran's speaking ability.  Moreover, the veteran's 
disability picture is primarily reflected by hoarseness, 
which is the manifestation contemplated by the rating 
schedule.  The Board acknowledges that the November 1998 VA 
examination includes an opinion by the examiner that the 
veteran's inability to communicate is preventing him from 
working, and that the veteran testified that he had had a 
successful career in sales until his early retirement in 
1987, followed by part-time on occasion until his vocal 
problems "started coming back".  This, however, is 
reflective of the unique, personal impact of the veteran's 
disability, given his work experience in sales, which is 
covered in the claim for a total disability evaluation based 
on individual unemployability, which the Board has referred 
to the RO.  The Board does not find the veteran's chronic 
laryngitis presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The Board also notes the 
contention, in the January 1999 presentation by the veteran's 
representative, that the RO did not consider an 
extraschedular evaluation; however, the RO did discuss this 
matter in its December 1998 rating decision and supplemental 
statement of the case. 


ORDER

Entitlement to an increased rating for chronic laryngitis 
both prior to and after November 8, 1996 is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

